Benjamin, J. (concurring).
I concur with the opinion of Mr. Justice Hopkins, which is based on the law as it now exists. However, I wish to express a hope that the Court of Appeals *273will soon re-examine this question of estoppel (as expressed in Querze v. Querze, 290 N. Y. 13, 17-18) and restate the rule so as generally to bar the procurer of a foreign divorce from attacking it in order to defeat his new wife’s claim for support. Such restatement of the rule would not only be equitable but it could be rationally justified on the ground that the right of support is a property right readily separable from the marital status.
Christ, Acting P. J., Brennan and Mitndbr, JJ., concur with Hopkins, J.; Benjamin, J., concurs, with a separate memorandum.
Order of the Supreme Court, Queens County, dated November 29, 1967, affirmed, with $10 costs and disbursements.